         Case 2:18-cv-00308 Document 24 Filed on 08/31/20 in TXSD Page 1 of 1
                                                                                                        United States District Court
                                                                                                          Southern District of Texas

                                                                                                             ENTERED
                                                                                                           August 31, 2020
                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS                                               David J. Bradley, Clerk

                               CORPUS CHRISTI DIVISION

RICKEY WELCH,                                              §
                                                           §
              Plaintiff,                                   §
VS.                                                        §    CIVIL NO. 2:18-CV-308
                                                           §
JAVIER MURO,                                               §
                                                           §
              Defendant.                                   §

                                                     ORDER

           The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”) to Dismiss Case for Failure to Prosecute, Dkt. No. 20.
           Plaintiff Rickey Welch (“Welch”) was previously instructed to notify the Court
of any change of address. Dkt. No. 6. On May 21, 2020, a Clerk’s Notice mailed to
Welch at his listed address was returned undeliverable with the notation “RTS -
Discharge.” Dkt. No. 19. The Texas Department of Criminal Justice (“TDCJ”) no
longer reports Welch as being in its custody.1 In the M&R, the Magistrate Judge
indicates Welch was discharged on November 1, 2019. Dkt. No. 20. The Magistrate
Judge recommends dismissing Welch’s complaint for failure to prosecute. Dkt. No.
20.
           After review of the filings and relevant law, the Court ADOPTS the
Memorandum and Recommendation, Dkt. No. 20, in its entirety. The Court
DISMISSES Welch’s complaint without prejudice for failure to prosecute.


           SIGNED this 31st day of August, 2020.


                                                           ___________________________________
                                                           Hilda Tagle
                                                           Senior United States District Judge
1
    See TDCJ Offender Information Search, https://offender.tdcj.texas.gov/OffenderSearch/start.action



1/1
